DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 19 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The remarks state that the references do not teach the following features: receive the print target data and the folder information from the information processing apparatus, store the print target data received from the information processing apparatus into a folder which is linked to the received folder information and with which a print setting is associated, and start printing out the stored print target data by using the print setting associated with the folder when triggered by 
In regards to the newly applied reference, Otsuka discloses a PC that is able to create a Put command that includes a file object that encompasses data that will be printed and a folder name that is a path based on a user’s drag and drop operation of a document onto a folder.  This Put command is transmitted to the printer1.  The printer recognizes the Put command and the folder name included.  The printer stores the received object file data into the location of the folder name.  The folder is associated with a specific print setting, which is disclosed in figure 22.  With the printer storing the file object data in the file storage area, the printer can perform printing of the print data once stored in order to output the file object data in accordance with the print settings associated with the folder name or path3.  Based on this function, the printer is able to start printing of the data associated with the folder name when receiving the data at the folder location.  Thus, based on the above, the Otsuka reference combined with the features of Kanamoto performs the features of the claims.     
Therefore, based on the above, the claims below are disclosed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanamoto (US Pub 2016/0266851) in view of Otsuka (US Pub 2008/0239387).

Re claim 1: Kanamoto discloses an image forming system in which an information processing apparatus utilizing a web browser and an image forming apparatus that provides a folder accessible from the information processing apparatus are communicably connected, 
the information processing apparatus comprising:
a memory device that stores a set of instructions; and at least one processor (e.g. the PCs or mobile terminal contain a CPU and memory that are used to store programs to instruct the PC or mobile terminal, which is disclosed in ¶ [65]-[70]) that executes the set of instructions to:

[0064] FIG. 3 is a block diagram illustrating a configuration of the client apparatus according to the present exemplary embodiment such as the PCs 101, 102, or the mobile terminal 103 illustrated in FIG. 1. 
[0065] In FIG. 3, a CPU 301 executes a program such as an operating system (OS) or a general application program stored in a program ROM of a ROM 303 or loaded on a RAM 302 from an HDD 311. Further, the ROM 303 includes a font ROM and a data ROM. The RAM 302 functions as a main memory or a work area of the CPU 301. A keyboard controller (KBC) 305 controls information input through a keyboard 309 or a pointing device (not illustrated). A display controller 306 executes display control with respect to a display unit 310. A disk controller (DKC) 307 controls access to the HDD 311 that stores a boot program, various applications, and font data. A network controller (NC) 312 is connected to the network 100 and executes processing for controlling the communication with another device connected to the network 100. A bus 304 connects the CPU 301, the RAM 302, the ROM 303, and various controllers to each other to transmit a data signal and a control signal. 
[0066] Moreover, the mobile terminal 103 may include a touch panel controller instead of the KBC 305. Further, the mobile terminal 103 may include a large volume storage device as an alternative to the HDD 311. Furthermore, an internal configuration of the NC 312 may vary depending on whether the apparatus that includes the NC 312 is provided with a wired LAN or a wireless LAN or both. However, the variation of the internal configuration is concealed within the NC 312, and thus the NC 312 is equally configured relative to other modules illustrated in FIG. 3 to control the system. 
[0067] FIG. 4 is a diagram illustrating an example of a configuration of the programs included in the PCs 101, 102, or the mobile terminal 103 serving as the client apparatus. 
[0068] A boot loader 401 is a program that is executed immediately after power activation of the PCs 101, 102, or the mobile terminal 103. This program includes programs for executing various kinds of activation sequence necessary for system activation. 

[0070] A file system 403 is a program that realizes various file management functions such as management of various files stored in the HDD 311, transmission and reception of files to/from the external apparatus, and sharing of files with the external apparatus. The file system 403 accesses a file system provided by the external apparatus connected to the network 100 via the NC 312 and enables transmission, reception, and copying of the file. 

display folder information provided by the image forming apparatus on a web browser based on screen information received from the image forming apparatus (e.g. the user is able to view the contents of a hot folder located in a MFP connected via a network on the client browser.  The folder information is sent from the MFP to the client device; see ¶ [109]-[111], [117] and [118]); 

[0109] The sub-folders 1104 to 1106 are automatically created by the Internal Hotfolder program 614 when the Internal Hotfolder is successfully registered. The sub-folders 1104 to 1106 are controlled and managed by the file system 603 as normal folders. However, the Internal Hotfolder program 614 identifies and uses these folders as special folders. In other words, a copied or transferred printing target file is moved to any of these sub-folders arranged at a position below the Internal Hotfolder in the course of print processing executed by the Internal Hotfolder program 614. A name of each sub-folder represents a processing status of the printing target file processed by the Internal Hotfolder program 614 of the MFP 200 at that time. In other words, the client apparatus such as the PCs 101, 102, or the mobile terminal 103 can check the printing status of the 
[0110] Therefore, even in the above operation only a function of the versatile program is used, that is, the entry of the folder set public by the MFP 200 is checked through the file system 403 of the client apparatus. Even so, a monitoring function of a print job status that has required a program specific to each client apparatus in the conventional technique can be realized with only a function of the versatile program. 
[0111] FIG. 12 is a diagram illustrating an example of a screen of a file browser that is a part of the function of the file system 403 included in the client apparatus such as the PCs 101, 102, or the mobile terminal 103 as a standard function. In addition to the function for displaying the content of own file system of the client apparatus 101, 102, or 103, the file browser also includes a function for displaying the content of the file systems of other network devices shared via the network 100. The content of the file system is displayed on a region 1204. The content of the file system of the external apparatus connected thereto via the network 100 is displayed on a region 1203. Herein, a network address "172.24.123.123" is set to the MFP 200. In other words, the above example illustrates a state where the Internal Hotfolders illustrated in FIGS. 8 to 11, which are set by the MFP 200 connected to the client apparatus 101, 102, or 103 via the network 100, are displayed by the client apparatus 101, 102, or 103. As illustrated in FIG. 12, folders corresponding to the folders 1104, 1105, and 1106 illustrated in FIG. 11 are displayed in a region 1202. Further, a file 1204 named "template.jdf" exists in the region 1202. This file corresponds to the printing specification file illustrated in FIG. 10 which stores the content of the printing specification associated with the Internal Hotfolder. In the present exemplary embodiment, the printing specification file in which the printing specification is described in a JDF format will be shown as an example. The JDF format is described in a text format.

[0117] FIG. 14 is a diagram illustrating an example of a screen that is displayed when a printing target file is copied to a predetermined Internal Hotfolder in the MFP 200 via the file browser in the client apparatus. A file 1401 named "Sample.pdf" in FIG. 14 is a printing target file which the user of the 

[0118] FIG. 15 is a diagram illustrating an example of a screen of the operation unit 204 of the MFP 200 which is displayed when the operation illustrated in FIG. 14 has been executed by the client apparatus. A status line is displayed on a region 1501. In other words, an operation status of the MFP 200 is displayed thereon in a simplified manner. In the example illustrated in FIG. 15, in order to notify the user that the print processing is being executed by the MFP 200, a message "PRINTING . . . " is displayed, which indicates that the MFP 200 prints the file, "Sample.pdf", illustrated in FIG. 14 by simply executing file copying processing through the method provided by the Internal Hotfolder program 614 according to the present exemplary embodiment.

specify print target data by a predetermined operation on a screen displayed on the web browser (e.g. the user can copy and paste a document onto the hot folder or perform a drag-and-drop operation onto the folder in order to specify print data for printing, which is seen in ¶ [117] and [118] above.), and 
transmit the specified print target data to the image forming apparatus (e.g. the client computer can transfer the selected data to the printer, which is disclosed in ¶ [106].),

[0106] In a case where a CANCEL button 1002 is touched and operated on the screen illustrated in FIG. 10, setting processing will be ended without setting the printing specification onto the created folder. In other words, in such a 

the image forming apparatus comprising:
a memory device that stores a set of instructions; and at least one processor (e.g. the MFP contains a CPU and a memory that obtains instructions from the memory, which is disclosed in ¶ [57].) that executes the set of instructions to:

[0057] A controller unit (also referred to as "central processing unit (CPU)") 205 comprehensively controls the processing and operations of various units included in the MFP 200. Various control programs necessary for the present exemplary embodiment, which include a program that causes the controller unit 205 to execute various kinds of processing 

start printing out the stored print target data by using the print setting associated when triggered by reception from the information processing apparatus (e.g. the user selects a particular document for printing based on the drag-and-drop method or the copy and paste method.  When this document is placed in the internal hot folder of the printer, the document is printed in a manner that is associated print settings linked to the hot folder and already stored at that location, which is disclosed in ¶ [136] and [141].).

[0136] In step S1705, the controller unit 205 determines whether the printing specification file is placed within the Internal Hotfolder on which the copying processing has been executed in the preceding steps. In the Internal Hotfolder program 614 according to the present exemplary embodiment, as described above with reference to FIGS. 12 to 15, print processing can be achieved based on only a method of the file system without using any specific method. At this time, as illustrated in FIG. 12 as an example, a printing specification that is to be applied to the print processing is also placed within the Internal Hotfolder as a file. In the determination processing In step S1705, if it is determined that the printing specification file is placed within the copy destination Internal Hotfolder as expected (YES in step S1705), a condition for executing the normal print processing is satisfied. Therefore, the processing proceeds to step S1706 and the subsequent steps. On the other hand, in step S1705, if it is determined that the printing specification file is not placed within the copy destination Internal Hotfolder as expected (NO in step 31705), a condition for executing the normal print processing is not satisfied. For example, this may happen when the printing specification file is deleted via the file browser of the client apparatus. In such a case, the processing proceeds to step S1717. In step S1717, the controller unit 205 copies the file copied to the Internal Hotfolder to the IHF_error folder (error folder). Then, the controller unit 205 ends the job as an error and ends the print processing executed by the Internal Hotfolder program 614.

[0141] In step S1709, the printing target file (including the converted file acquired from the conversion server 106) and the printing specification file are combined. For example, the printing specification file is provided in the JDF file format as illustrated in FIG. 13. The printing specification file and the printing target file are combined, so that the MFP 200 can internally execute the file as a print job. In other words, the Internal Hotfolder program 614 internally generates a print job by using a JDF file associated with the Internal Hotfolder as a printing specification and the file copied to the Internal Hotfolder as a printing target file.

However, Kanamoto fails to specifically teach the features of the information processing apparatus comprising: at least one processor that executes the set of instructions to: transmit the specified print target data and the folder information to the image forming apparatus, the image forming apparatus comprising: at least one processor that executes the set of instructions to: receive the print target data and the folder information from the information processing apparatus, 
store the print target data received from the information processing apparatus into a folder which is linked to the received folder information and with which a print setting is associated, and 
start printing out the stored print target data by using the print setting associated with the folder when triggered by reception from the information processing apparatus.
However, this is well known in the art as evidenced by Otsuka.  Similar to the primary reference, Otsuka discloses sending a job and folder information to a printer for output (same field of endeavor or reasonably pertinent to the problem).    
Otsuka discloses the information processing apparatus comprising: at least one processor that executes the set of instructions to: transmit the specified print target data 

[0078] (8) In the case where the file objects 400 and 420 shown in FIG. 11 and FIG. 13 have been dragged and dropped into the display area 230a, a PUT command including the address "/printer/folder name" is sent to the multi-function device 40. For example, in the case of the examples of FIG. 11 and FIG. 13, a PUT command including the address "/printer/A4 Portrait 2 in 1" is sent to the multi-function device 40. In this case, image data files corresponding to the file objects 400 and 420 are also sent to the multi-function device 40. Further, in the case where the file object 500 shown in FIG. 15 is dragged and dropped into the display area 230a, as well, a PUT command including the address "/printer/folder name" is sent to the multi-function device 40. In this case, a document data file corresponding to the file object 500 is also sent to the multi-function device 40. 
[0079] (9) In the case where the file object 162a shown in FIG. 16 has been copied from the display area 270a to another location, a GET command including the address "/scanner/folder name" is sent to the multi-function device 40. For example, in the example of FIG. 16, a GET command including the address "scanner/color 600dpi" is sent to the multi-function device 40. 

(PUT Process) 

[0099] In the case of NO in S124, the CPU 54 creates a file (S126) in which the folder address (folder name) included in the PUT command is the superior address. The file address of this file includes a character string other than the extension that is present in the file address of the received data file. For example, in the case where the file object 500 shown in FIG. 15 has been dragged and dropped into the display area 230a, a PUT command including the file address 502 "report.doc" is sent to the multi-function device 40. In this case, a file address "report.jpg" is created in S126 that includes the character string "report" that is present in addition to the character string "doc" in the file address 502. This file address has the folder address included in the PUT command as the superior address (for example, "A4 Portrait 2 in 1"). In the case of this example, "printer/A4 Portrait 2in1/report.jpg" is created. The CPU 54 stores an association of the created file address and non-printable image data (not shown) stored in advance in the storage area 62 (see FIG. 1) in the setting folder storage area 60 (see FIG. 1). A file including the non-printable image data is thus created. In the case where the folder object corresponding to the folder in which this file is the subordinate file is double clicked on in the PC 10, the PC 10 sends the PROPFIND command to the multi-function device 40. In this case, the multi-function device 40 sends a response including property information of the file including the non-printable image data to the PC 10. The PC 10 can thus display the file object 510 (see FIG. 15). The displayed contents of the 

[0100] In the case of YES in S124, the CPU 54 creates a thumbnail file (S128). For example, in the case where the file object 400 shown in FIG. 11 has been dragged and dropped into the display area 230a, a JPEG image data file (JPEG image data and the file address 402) corresponding to the file object 400 is sent to the multi-function device 40. In this case, a file address "photo1.jpg" that is identical with the file address 402 is created in S128. This file address has the folder address included in the PUT command (for example, "A4 portrait 2 in 1") as the superior address. In the case of this example, "printer/A4 portrait 2 in 1/photo1.jpg" is created. The CPU 54 creates thumbnail image data by reducing the received JPEG image data to a predetermined data size. This predetermined data size is set in advance as a data size that can be displayed as a thumbnail by the PC 10. The CPU 54 stores an association of the created file address and the thumbnail image data in the setting folder storage area 60 (see FIG. 1). The thumbnail file is thus created. In the case where a folder object corresponding to a folder having the thumbnail file as the subordinate address is double clicked on in the PC 10, the PC 10 sends the PROPFIND command to the multi-function device 40. In this case, the multi-function device 40 sends a response including property information of the thumbnail file to the PC 10. As a result, the PC 10 can display the thumbnail file object 410 (see FIG. 11). The displayed contents of the thumbnail file object 410 depend on the thumbnail image data created in S128.
store the print target data received from the information processing apparatus into a folder which is linked to the received folder information and with which a print setting is associated (e.g. the Put command contains a folder name that is associated with a folder storage area.  The image object data is stored in the folder that is reflected by the folder name in the Put command, which is disclosed in ¶ [105].  The folder name is associated with a print setting, which is disclosed in figure 2 and ¶ [104].), and 

[0104] The multi-function device system 2 of the present embodiment has been described in detail. The multi-function device 40 of the present embodiment can store a plurality of patterns of setting data (the print setting data 96, 116, etc. (see FIG. 2), the scan setting data 156, 176, etc. (see FIG. 3)). The user can store the desired setting data in the multi-function device 40. Each item of setting data is associated with a folder address. For example, the setting data 96 is associated with the file address 94 that has the folder address "A4 Portrait" as the superior address. The multi-function device 40 can send the folder addresses of the setting folders 90, 110, 150, 170, etc. to the PC 10 in accordance with the PROPFIND command. As a result, the PC 10 can display the folder objects 230, 240, 250, 260, 270, 280, 290, etc. (see FIG. 8) that correspond respectively to the setting folders 90, 110, 150, 170, etc. 
[0105] The user can store the file object of the data file of the print subject in the folder object that corresponds to the desired print setting data. For example, in the case of the example of FIG. 11, the user can store the file object 400 in the folder object 230 that corresponds to the print setting data 116. The PUT command can thus be sent from the PC 10 to the multi function device 40. The folder address "A4 Portrait 2 in 1" of the folder object 230 is included in the PUT command. As a result, the multi-function device 40 can recognize that a data file has been stored in the print setting folder 110. The multi-function device 40 can perform printing of the data file in accordance with the print setting data 116 of the print setting folder 110 in which the data has been stored. With the present embodiment, it is possible to send a data file of a print subject from the PC 10 to the multi-function device 40 utilizing the WebDAV protocol. Furthermore, the user can easily utilize the desired print setting data from among the plurality of patterns of print setting data 96, 116, etc. that are being stored in the multi-function device 40.

start printing out the stored print target data by using the print setting associated with the folder when triggered by reception from the information processing apparatus 
Therefore, in view of Otsuka, it would have been obvious to one of ordinary skill at the time the invention was made to have the features of the information processing apparatus comprising: at least one processor that executes the set of instructions to: transmit the specified print target data and the folder information to the image forming apparatus, the image forming apparatus comprising: at least one processor that executes the set of instructions to: receive the print target data and the folder information from the information processing apparatus, store the print target data received from the information processing apparatus into a folder which is linked to the received folder information and with which a print setting is associated, and start printing out the stored print target data by using the print setting associated with the folder when triggered by reception from the information processing apparatus, incorporated in the device of Kanamoto, in order to include a folder name in a job command and modify the print settings associated with the folder that stores the job, which allows a user to utilize a desired setting easier (as stated in Otsuka ¶ [10]-[15]).  

Re claim 2: Kanamoto discloses an image forming apparatus that is communicable with an information processing apparatus utilizing a web browser, and that provides a folder accessible from the information processing apparatus, the image forming apparatus comprising: 

start printing out the stored print target data by using the print setting associated when triggered by reception from the information processing apparatus (e.g. the user selects a particular document for printing based on the drag-and-drop method or the copy and paste method.  When this document is placed in the internal hot folder of the printer, the document is printed in a manner that is associated print settings linked to the hot folder and already stored at that location, which is disclosed in ¶ [136] and [141] above.).

However, Kanamoto fails to specifically teach the features the image forming apparatus comprising: at least one processor that executes the set of instructions to: receive the print target data and the folder information from the information processing apparatus, 
store the print target data received from the information processing apparatus into a folder which is linked to the received folder information and with which a print setting is associated, and 
start printing out the stored print target data by using the print setting associated with the folder when triggered by reception from the information processing apparatus.


Otsuka discloses the image forming apparatus comprising: at least one processor that executes the set of instructions to: receive the print target data and the folder information from the information processing apparatus (e.g. once a user selects a file and performs a drag and drop operation, this action creates a command that includes file object data and a folder name.  The command including both types of information sent to a MFP, which is disclosed in ¶ [78] and [79] above.  The MFP determines if the command received includes the folder name address and image data, which is disclosed in ¶ [99] and [100] above.), 


store the print target data received from the information processing apparatus into a folder which is linked to the received folder information and with which a print setting is associated (e.g. the Put command contains a folder name that is associated with a folder storage area.  The image object data is stored in the folder that is reflected by the folder name in the Put command, which is disclosed in ¶ [105] above.  The folder name is associated with a print setting, which is disclosed in figure 2 and ¶ [104] above.), and 

start printing out the stored print target data by using the print setting associated with the folder when triggered by reception from the information processing apparatus 

Therefore, in view of Otsuka, it would have been obvious to one of ordinary skill at the time the invention was made to have the features of the image forming apparatus comprising: at least one processor that executes the set of instructions to: receive the print target data and the folder information from the information processing apparatus, store the print target data received from the information processing apparatus into a folder which is linked to the received folder information and with which a print setting is associated, and start printing out the stored print target data by using the print setting associated with the folder when triggered by reception from the information processing apparatus, incorporated in the device of Kanamoto, in order to include a folder name in a job command and modify the print settings associated with the folder that stores the job, which allows a user to utilize a desired setting easier (as stated in Otsuka ¶ [10]-[15]).  

Re claim 3: The teachings of Kanamoto in view of Otsuka are disclosed above. 
Kanamoto discloses the image forming apparatus according to Claim 2, wherein the print settings associated with the acquired folder information is a print setting described in a print setting file stored in the folder (e.g. the user is able to view the sub folders 

[0111] FIG. 12 is a diagram illustrating an example of a screen of a file browser that is a part of the function of the file system 403 included in the client apparatus such as the PCs 101, 102, or the mobile terminal 103 as a standard function. In addition to the function for displaying the content of own file system of the client apparatus 101, 102, or 103, the file browser also includes a function for displaying the content of the file systems of other network devices shared via the network 100. The content of the file system is displayed on a region 1204. The content of the file system of the external apparatus connected thereto via the network 100 is displayed on a region 1203. Herein, a network address "172.24.123.123" is set to the MFP 200. In other words, the above example illustrates a state where the Internal Hotfolders illustrated in FIGS. 8 to 11, which are set by the MFP 200 connected to the client apparatus 101, 102, or 103 via the network 100, are displayed by the client apparatus 101, 102, or 103. As illustrated in FIG. 12, folders corresponding to the folders 1104, 1105, and 1106 illustrated in FIG. 11 are displayed in a region 1202. Further, a file 1204 named "template.jdf" exists in the region 1202. This file corresponds to the printing specification file illustrated in FIG. 10 which stores the content of the printing specification associated with the Internal Hotfolder. In the present exemplary embodiment, the printing specification file in which the printing specification is described in a JDF format will be shown as an example. The JDF format is described in a text format.

Re claim 4: The teachings of Kanamoto in view of Otsuka are disclosed above. 
Kanamoto discloses the image forming apparatus according to Claim 3, further configured to create the print setting file based on print setting information described in a markup language (e.g. once a user drags and drops a file onto the hot folder for 

[0079] A job definition format (JDF) function program 605 is a program for causing the controller unit 205 to execute a JDF printing function according to an instruction from the network I/F 202 in a case where the MFP 200 receives JDF job data via the network I/F 202. The controller unit 205 executes the JDF printing function to sequentially instruct each device to execute operations in an appropriate order based on the processing sequence and the processing condition described in the JDF function program 605 so that the JDF print processing is eventually executed. The sheet processing apparatus 250, the printer unit 203, the HDD 209, the compression/rasterization unit 210, and the RAM 208 are included in these devices. Further, the JDF function program 605 also includes a program for causing the controller unit 205 to execute analysis processing of JDF job data received via the network I/F 202, processing for determining whether an incorrect setting is included in the JDF job data based on a result of the analysis processing, and setting change processing for cancelling the incorrect setting.

[0132] In a case where the received data is determined to be the JDF print job (YES in step S1720), the processing proceeds to step S1721. In step S1721, the controller unit 205 executes the received JDF print job. The controller unit 205 executes the JDF function program 605 illustrated in FIG. 6 to perform the JDF print job in step S1721. After the processing of the JDF print job is completed in step S1721, the processing flow illustrated in FIG. 17 is ended.

Re claim 5: The teachings of Kanamoto in view of Otsuka are disclosed above. 
Kanamoto discloses the image forming apparatus according to Claim 4, wherein the print setting file comprises a job definition format (JDF) file (e.g. the print instructions are in JDF; see ¶ [79] and [132]).  


Kanamoto discloses the image forming apparatus according to Claim 2, wherein the print target data comprises a portable document format (PDF) file (e.g. a pdf file can be used as the print data; see ¶ [117] above).  

Re claim 7: The teachings of Kanamoto in view of Otsuka are disclosed above. 
Kanamoto discloses the image forming apparatus according to Claim 2, wherein the folder information is described in a markup language (e.g. the job specification of the hot folder is in JDF; see ¶ [79] and [111] above).  

Re claim 8: The teachings of Kanamoto in view of Otsuka are disclosed above. 
Kanamoto discloses the image forming apparatus according to Claim 2, further configured to output screen information to the web browser of the information processing apparatus for specifying a share folder linked to print settings so as to cause the information processing apparatus to display a screen based on the screen information (e.g. the client computer can access the MFP folders within the hot folder by inputting a link into the client’s browser.  The client computer will be able to display the folders within the hot folder in order to submit a job for printing using the associated print settings based on the MFP sharing folder information with the client computer; see ¶ [111], [117] and [118] above).  

Re claim 9: The teachings of Kanamoto in view of Otsuka are disclosed above. 


[0104] As illustrated in FIG. 10, a list of a plurality of items having printing specification names is displayed on a region 1001. Each of the items on the list functions as a button. Control is performed such that the user can select a printing specification by touching and operating the item. In the example illustrated in FIG. 10, "A4/ONE-SIDED" is selected as the printing specification.
  

Re claim 10: Kanamoto discloses a method for controlling an image forming apparatus that is communicable with an information processing apparatus utilizing a web browser, and that provides a folder accessible from the information processing apparatus, the image forming apparatus comprising a memory device that stores a set of instructions and at least one processor that executes the set of instructions to perform the method, the method comprising the steps of: 

start printing out the stored print target data by using the print setting associated when triggered by reception from the information processing apparatus (e.g. the user selects a particular document for printing based on the drag-and-drop method or the 

However, Kanamoto fails to specifically teach the features of the method comprising the steps of: receiving the print target data and the folder information from the information processing apparatus, 
storing the print target data received from the information processing apparatus into a folder which is linked to the received folder information and with which a print setting is associated, and 
starting to print out the stored print target data by using the print setting associated with the folder when triggered by reception from the information processing apparatus.
However, this is well known in the art as evidenced by Otsuka.  Similar to the primary reference, Otsuka discloses sending a job and folder information to a printer for output (same field of endeavor or reasonably pertinent to the problem).    
Otsuka discloses the method comprising the steps of: receiving the print target data and the folder information from the information processing apparatus (e.g. once a user selects a file and performs a drag and drop operation, this action creates a command that includes file object data and a folder name.  The command including both types of information sent to a MFP, which is disclosed in ¶ [78] and [79] above.  
storing the print target data received from the information processing apparatus into a folder which is linked to the received folder information and with which a print setting is associated (e.g. the Put command contains a folder name that is associated with a folder storage area.  The image object data is stored in the folder that is reflected by the folder name in the Put command, which is disclosed in ¶ [105] above.  The folder name is associated with a print setting, which is disclosed in figure 2 and ¶ [104] above.), and 

starting to print out the stored print target data by using the print setting associated with the folder when triggered by reception from the information processing apparatus (e.g. the printer can recognize the data stored within the particular folder that was within the Put command and perform printing of the data file recognized in the folder.  The settings associated with the folder will be used for output of the data file stored, which is disclosed in ¶ [105] above.).

Therefore, in view of Otsuka, it would have been obvious to one of ordinary skill at the time the invention was made to have the features of the method comprising the steps of: receiving the print target data and the folder information from the information processing apparatus, storing the print target data received from the information processing apparatus into a folder which is linked to the received folder information and with which a print setting is associated, and starting to print out the stored print target 

Re claim 19: Kanamoto discloses an image forming apparatus that is communicable with an information processing apparatus utilizing a web browser, and that provides a folder accessible from the information processing apparatus, the image forming apparatus comprising: 

a memory device that stores a set of instructions; and at least one processor (e.g. the MFP contains a CPU and a memory that obtains instructions from the memory, which is disclosed in ¶ [57] above.)  that executes the set of instructions to: 
output screen information to the web browser of the information processing apparatus for specifying a share folder linked to print settings so as to cause the information processing apparatus to display a screen based on the screen information (e.g. the user is able to view the contents of a hot folder located in a MFP connected via a network on the client browser.  The folder information is sent from the MFP to the client device.  The hot folder has a template file with print settings that are linked with utilizing the share folder; see ¶ [109]-[111], [117] and [118] above);



However, Kanamoto fails to specifically teach the features the image forming apparatus comprising: at least one processor that executes the set of instructions to: receive the print target data and the folder information from the information processing apparatus, 
store the print target data received from the information processing apparatus into a folder which is linked to the received folder information and with which a print setting is associated, and 
start printing out the stored print target data by using the print setting associated with the folder when triggered by reception from the information processing apparatus.

However, this is well known in the art as evidenced by Otsuka.  Similar to the primary reference, Otsuka discloses sending a job and folder information to a printer for output (same field of endeavor or reasonably pertinent to the problem).    
Otsuka discloses the image forming apparatus comprising: at least one processor that executes the set of instructions to: receive the print target data and the 
store the print target data received from the information processing apparatus into a folder which is linked to the received folder information and with which a print setting is associated (e.g. the Put command contains a folder name that is associated with a folder storage area.  The image object data is stored in the folder that is reflected by the folder name in the Put command, which is disclosed in ¶ [105] above.  The folder name is associated with a print setting, which is disclosed in figure 2 and ¶ [104] above.), and 
start printing out the stored print target data by using the print setting associated with the folder when triggered by reception from the information processing apparatus (e.g. the printer can recognize the data stored within the particular folder that was within the Put command and perform printing of the data file recognized in the folder.  The settings associated with the folder will be used for output of the data file stored, which is disclosed in ¶ [105] above.).

Therefore, in view of Otsuka, it would have been obvious to one of ordinary skill at the time the invention was made to have the features of the image forming apparatus comprising: at least one processor that executes the set of instructions to: receive the .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koshigaya discloses a user submitting a file to a hot folder for printing.
Kuroshima discloses sending jobs to hot folders.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAD DICKERSON/           Primary Examiner, Art Unit 2672                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Otsuka at ¶ [78], [79], [99] and [100].
        2 Id. at ¶ [104] and [105].
        3 Id. at ¶ [105].